Citation Nr: 1042343	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of 
the need for the regular aid and attendance of another person, or 
at the housebound rate.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is required for the Veteran's SMC claim.  

The Veteran essentially contends that his service-connected 
disorders render him so helpless as to be in the need of the 
regular aid and attendance of another person, or otherwise 
entitle him to benefits at the housebound rate.  

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2010).  

The report of a December 2006 Examination for Housebound Status 
of Permanent Need for Regular Aid and Attendance noted the 
Veteran was not in need of daily skilled services.  In reaching 
this conclusion, the physician noted that the Veteran was 
accompanied by his wife, and had an ataxic gait with walker, but 
had normal posture while seated.  His right above-the-knee 
amputation was noted, as well as his limited strength in the left 
leg.  The Board notes here that the Veteran has a below-the-knee 
amputation on the right, not an above-the-knee amputation as 
listed by this examiner.  The Veteran had no restriction of the 
spine, trunk, or neck.  The examiner found that the Veteran had 
progressively poor balance that resulted in falls when he was not 
using his walker or scooter.  The examiner also noted that the 
Veteran had a neurogenic bladder for which the Veteran self-
catheterizes.  He stated that the Veteran is able to walk from a 
chair to his scooter without the assistance of another person.  
Again, the examiner certified that the Veteran was not in need of 
daily skilled services.  

In statements submitted by the Veteran and in his testimony 
before a Decision Review Officer (DRO), he indicated that he is 
unable to put on his socks and shoes.  He also advised that he 
requires assistance putting on his right lower extremity 
prosthesis.  He reported self-catheterization 4 to 6 times daily.  
He advised that he receives assistance from the Boise VAMC twice 
weekly to perform bathing, clearing, bedding change, and laundry 
at his home.  The Veteran further testified that he is unable to 
change his catheter bags, and requires the assistance of his wife 
to do so.  He advised that he only showers when the VA assistant 
comes in to help him, and is unable to get out of bed without the 
assistance of others.  The Veteran indicated that he is able to 
leave his home with his wife, but it is rare.  He stated that his 
wife cooks and brings him food, as it is difficult for him to do 
so; otherwise, he forgets to eat.  Testimony also revealed that 
the Veteran has had problems falling while using his walker, and 
sometimes falling out of his scooter.  

Relevant VA treatment records show, treatment for urine 
incontinence, and continued difficulty with mobility due to this 
right below-the-knee amputation and left knee disability.  There 
were also treatment records noting the Veteran's difficulty with 
catheterization, and injuries related to falling from his 
scooter.  The Board notes that no VA examination was scheduled in 
regards to the Veteran's claim for SMC for aid and attendance or 
housebound benefits.  

The record shows that service connection is currently in effect 
for the following:  right below-the-knee amputation, rated at 60 
percent; urinary bladder rupture, urethral stricture, prostate 
hyperplasia, and impotency, rated at 60 percent; degenerative 
joint disease of the left shoulder, rated at 20 percent; muscle 
damage to Group XV right and left, each rated at 10 percent; and 
a scalp scar, rated noncompensable.  The combined rating is 90 
percent, and the Veteran was awarded a total disability rating 
based upon individual unemployability from March 1989.  
Additionally, he is entitled to SMC for loss of use of a creative 
organ, and anatomical loss of one foot, both awarded under 
38 C.F.R. § 1114 (k).  

Given the evidence as outlined above, the Board finds that a 
remand is necessary for a VA examination to be scheduled and a 
determination be made as to whether the Veteran is in need of the 
regular aid and attendance of another person, and/or is 
permanently housebound.  The Board points out that the December 
2006 examination report was done prior to the Veteran's SMC 
claim-a person is now sent twice weekly by the VAMC to assist 
the Veteran in his home.  In addition, the Board wishes to obtain 
a more thorough opinion as to whether the Veteran's service-
connected disabilities alone require the aid and assistance of 
another person and/or render him housebound.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should request any 
outstanding medical records, whether VA or 
private medical records, related to his 
SMC claim for aid and attendance or 
housebound benefits and associate them 
with the claims file.

2.  Then, schedule the Veteran for a VA 
examination to specifically address 
whether his service-connected disorders 
result in the need for the regular aid and 
attendance of another person.  All 
necessary tests and studies should be 
accomplished.  The claims folders should 
be made available to the examiner for 
review.  The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities preclude his 
ability to dress or undress himself; to 
keep himself ordinarily clean and 
presentable; to feed himself; to 
frequently adjust any special prosthetic 
or orthopedic appliances; to attend to the 
wants of nature, or whether the service-
connected disabilities otherwise result in 
the need for assistance on a regular basis 
to protect the Veteran from hazards or 
dangers incident to his daily environment.  
The examiner should also indicate whether 
the service-connected disorders render the 
Veteran permanently and substantially 
confined to his immediate premises.  The 
examiner should specifically address the 
Veteran's statements made during his 
January 2008 DRO hearing. 

The examiner should provide rationale for 
all opinions given.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



